DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 20 July 2022 [hereinafter Response] has been entered, where:
Claims 1-21 are pending.
Claims 1-21 are rejected.
Information Disclosure Statement
3.	An information disclosure statement was submitted on 11 July 2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statement.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 5-9, 12-15, and 18-21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20200167653 to Manjunath et al. [hereinafter Manjunath] in view of US Published Application 20190147371 to Deo et al. [hereinafter Deo].
Regarding claims 1, 8, and 15, Manjunath teaches [a] data processing system of claim 1 (Manjunath ¶ 0007 teaches a system), [a] method for correcting data imbalance bias in a first dataset associated with training a machine-learning (ML) model of claim 8 (Manjunath, Abstract, teaches a method for de-prejudicing Artificial Intelligence (AI) based anomaly detection), and A non-transitory computer readable medium on which are stored instructions of claim 15 (see at least Manjunath ¶ 0047) comprising:
a processor; and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor cause the data processing system to perform functions (Manjunath ¶ 0007 teaches a system includes a processor and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor to train and test an AI model, based on labelled training data) of:
receiving . . . a first dataset (Manjunath ¶ 0026 teaches In an embodiment, if there is insufficient or only a small amount of data for a particular value of the prejudicing variable, then values can be grouped such that there is sufficient data for each group (that is, a data bias correction on a first dataset)) associated with training a machine-learning (ML) model to mitigate a bias identified in the dataset (Manjunath, Fig. 2, teaches various modules within a memory of an anomaly detection device (that is, bias) configured to de-prejudice AI based anomaly detection (Examiner annotations in text-boxes): 

    PNG
    media_image1.png
    748
    829
    media_image1.png
    Greyscale

Manjunath ¶ 0011; Manjunath ¶ 0025 teaches [t]he anomaly detection device 102, at step 304, determines whether the AI model reveals a bias based on one or more prejudicing variables. (that is, first dataset associated with training a machine-learning (ML) model to mitigate a bias identified in the dataset). Examples of the one or more prejudicing variables may include, but are not limited to gender, ethnicity, religion, or sexual orientation (that is, bias identified in the dataset); Manjunath ¶ 0007 teaches an anomaly detection device for de-prejudicing Artificial Intelligence (AI) based anomaly detection is disclosed; Manjunath ¶ 0018 teaches [t]he data collected/collated by the data collection gateway 104 may be extracted by the anomaly detection device 102 to build and de-prejudice the AI model; Manjunath ¶ 0024 teaches [t]he AI model is built using training data that is labelled i.e. data for which the final outcome (anomaly or non-anomaly) is already known);
selecting a feature of the first dataset associated with the identified bias for which data bias mitigation is to be performed (Manjunath ¶ 0027 teaches the anomaly detection device 102 determines whether the feature set of the AI model includes any proxy variables (that is, selecting a feature of the first dataset) associated with any of the prejudicing variables for which bias has been detected in the AI model by the Bayesian bias detector (that is, selecting a feature of the first dataset associated with the identified imbalance bias for which data imbalance correction bias mitigation is to be performed); Manjunath ¶ 0029 teaches one or more features from the feature set of the AI model may be dropped in case these features have no explanatory power independent of prejudicing variables);
identifying a distribution for the selected feature that mitigates the identified bias (Manjunath ¶ 0023 teaches identify proxy variables associated with the prejudicing variables, build separate models in case of intra-cohort variation indicating behavioral differences based on the values of the prejudicing variables, remove or re-weight one or more of the proxy variables, and remove residual bias by curating the data set; Manjunath ¶ 0028 teaches In response to determining that there is a proxy variable associated with a prejudicing variable for which bias has been detected by the Bayesian bias);
generating a second dataset from the first dataset to mitigate the identified bias (Manjunath ¶ 0030 teaches the training data is curated to exclude the data from the identified agents/departments (that is, “to exclude the data” is generating a second dataset from the first dataset to mitigate the identified bias). Agents and/or departments may be entities that are involved in investigating anomalies. The prejudice may be indicated by the ratio of posterior estimate of value of a prejudicing variable with the most likelihood of being flagged off to the posterior estimate of value of a prejudicing value with the least likelihood of being flagged off), the second dataset being selected from data of the first dataset via a system or a user (Manjunath ¶ 0030 teaches the anomaly detection device 102 may de-prejudice the training data of any residual bias after de-prejudicing the feature set, through curation of the data set. In case the multi-level Bayesian analysis performed by the Bayesian bias detector in step 304 (that is, the “Bayesian bias detector” is via a system or a user) indicates that the prejudice is high but limited to particular agents and/or departments), the second dataset being smaller than the first dataset (Manjunath ¶ 0030 teaches [i]n response to this indication [that prejudice is high], the training data is curate to exclude the data (that is, “to exclude” is to reduce such that the second dataset being smaller than the first dataset)) and the second dataset having the identified distribution for the selected feature (Manjunath ¶ 0030 teaches [i]n case the multi-level Bayesian analysis performed by the Bayesian bias detector in step 304 indicates that the prejudice is high but limited to particular agents and/or departments (that is, a “Bayesian1 detector,” is a “distribution, where the second dataset having the identified distribution for the selected feature)
[Examiner note: “the identified distribution” is a characteristic of the “second dataset” that may, or may not, translate to a model characteristic upon training; in contrast, if Applicant intends the second dataset to effect “the identified distribution” on the model by “train[ing] the ML model,” Examiner suggests such clarification be made to the claims]); and
initiating mitigation of the identified bias using the second dataset to train the ML model (Manjunath ¶ 0032 teaches [t]he anomaly detection device 102 then builds the AI model on the curated data using the de-prejudiced feature set (that is, initiating mitigation of the identified bias using the second dataset to train the ML model)).
Though Manjunath teaches the feature of detecting bias in a training dataset, and excluding data from the training data based on bias detection to correct data bias, Manjunath, however, does not explicitly teach -
* * *
receiving a request to perform a data bias correction on a first dataset . . . ;
* * *
But Deo teaches -
* * *
receiving a request to perform a data bias correction on a first dataset (Deo, Fig. 1A, teaches a validation platform that receives a model and data:

    PNG
    media_image2.png
    296
    1113
    media_image2.png
    Greyscale

Deo ¶ 0015 teaches a validation platform may receive a model and data for the model from a variety of sources. In some implementations, the sources may include a client device, a server device, a data structure, and/or the like (that is, to “receive a model and data” is receiving a request to perform a data bias correction on a first dataset)) . . . ;
* * *
Manjunath and Deo are from the same or similar field of endeavor. Manjunath teaches de-prejudicing Artificial Intelligence (AI) based anomaly detection. Deo teaches a device that identifies training data and scoring data for a model, and removes bias from the training data to generate unbiased training data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Manjunath pertaining to de-prejudicing training data of a machine learning model with the receipt of model and model data request, by reception, of the validation platform of Deo.
The motivation for doing so is to improve an accuracy of the trained models generated by the validation platform by being more robust to noisy, imprecise, or incomplete data, and by enabling the validation platform to detect patterns and/or trends undetectable to human. (Deo ¶ 0034).
[Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction]).
Regarding claims 2 and 9, the combination of Manjunath and Deo teaches all of the limitations of claims 1 and 8, respectively, which is described in detail above. 
Deo teaches -
wherein the request identifies a type of dataset on which data bias correction is to be performed (Deo ¶ 0027 teaches the validation platform may ensure regulatory and compliance adherence (that is, a type of dataset) associated with the training data; Deo ¶ 0026 teaches production. For example, for a loan or insurance policy recommendation model, the training data may approve and/or reject applications of females and applications of males in equal measure (that is, the request identifies a type of dataset on which data bias correction is to be performed)). 
Regarding claims 5, 12, and 18, the combination of Manjunath and Deo teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail.
Manjunath teaches -
wherein the first dataset includes at least one of an input training dataset, a training subset of the input training dataset, a validation subset of the input training dataset (Manjunath ¶ 0006 teaches training and testing by an anomaly detection device, an AI model, based on labelled training data (that is, an input training dataset), and an outcome dataset.
Regarding claims 6 and 19, the combination of Manjunath and Deo teaches all of the limitations of claims 1 and 18, respectively, as described above in detail.
Manjunath teaches - 
wherein the feature includes a label feature of the first dataset (Manjunath ¶ 0024 teaches the AI model is built using training data that is labelled i.e. data for which the final outcome (anomaly or non-anomaly) is already known. Each relevant information of the training data is transformed into a feature within the AI model (that is, the feature includes a label feature of the first dataset))(that is, the feature includes a label feature of the dataset)).
Regarding claims 7 and 20, the combination of Manjunath and Deo teaches all of the limitations of claims 1 and 15, respectively, as described above in detail.
Manjunath teaches -
wherein the executable instructions when executed by the processor further cause the data processing system to perform functions of:
examining the second dataset to determine that a data bias exists in the second dataset (Manjunath ¶ 0033 teaches [t]he AI model may be iteratively re-built multiple times through the de-prejudicing process. In other words, in response to determining the bias (that is, examining the second dataset to determine that a data bias exists in the second dataset), the feature set used by the AI model and the training data may be iteratively de-prejudiced), 
upon determining a data imbalance exist, performing a data bias correction on the second dataset until a desired dataset is selected (Manjunath ¶ 0033 & claim 3 teaches [i]n order to ensure that there is no overcorrection due to de-prejudicing the AI model, the Bayesian analysis is done for each of the one or more prejudicing variable at the end of the process of initial de-prejudicing. This ensures that outcomes of the re-built AI model do not have ratios that indicate any reverse prejudice), 
otherwise, using the second dataset to train the ML model (Manjunath ¶ 0006 teaches [c]ontinuous feedback received by the device is de-prejudiced through the same method as described above using the feedback as additional training data for re-building the self-learning AI model (that is, otherwise, using the subset second dataset to train the ML model)).
Regarding claim 13, the combination of Manjunath and Deo teaches all of the limitations of claim 9, as described above in detail.
Manjunath teaches -
wherein the feature includes a label feature of the first dataset (Manjunath ¶ 0024 teaches the AI model is built using training data that is labelled i.e. data for which the final outcome (anomaly or non-anomaly) is already known. Each relevant information of the training data is transformed into a feature within the AI model (that is, the feature includes a label feature of the first dataset))(that is, the feature includes a label feature of the dataset)).
Regarding claim 14, the combination of Manjunath and Deo teaches all of the limitations of claim 9, as described above in detail.
Manjunath teaches -
examining the second dataset to determine that a data bias exists in the second dataset (Manjunath ¶ 0033 teaches [t]he AI model may be iteratively re-built multiple times through the de-prejudicing process. In other words, in response to determining the bias (that is, examining the second dataset to determine that a data bias exists in the second dataset), the feature set used by the AI model and the training data may be iteratively de-prejudiced), 
upon determining that a data imbalance exists, performing a data bias correction on the second dataset until a desired dataset is selected (Manjunath ¶ 0033 & claim 3 teaches [i]n order to ensure that there is no overcorrection due to de-prejudicing the AI model, the Bayesian analysis is done for each of the one or more prejudicing variable at the end of the process of initial de-prejudicing. This ensures that outcomes of the re-built AI model do not have ratios that indicate any reverse prejudice),
otherwise, using the second dataset to train the ML model (Manjunath ¶ 0006 teaches [c]ontinuous feedback received by the device is de-prejudiced through the same method as described above using the feedback as additional training data for re-building the self-learning AI model (that is, otherwise, using the subset second dataset to train the ML model)).
Regarding claim 21, the combination of Manjunath and Deo teaches all of the limitations of claim 1, as described above in detail.
Manjunath teaches -
wherein the first dataset comprises labeled training data (Manjunath ¶ 0024 teaches the AI model is built using training data that is labelled i.e. data for which the final outcome (anomaly or non-anomaly) is already known. Each relevant information of the training data is transformed into a feature within the AI model (that is, the feature includes a label feature of the dataset)) (that is, the dataset comprises labeled training data)).
8.	Claim 3, 4, 10, 11, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20200167653 to Manjunath et al. [hereinafter Manjunath] in view of US Published Application 20190147371 to Deo et al. [hereinafter Deo] and US Published Application 20130097103 to Chari et al. [hereinafter Chari].
Regarding claims 3, 10, and 16, Manjunath and Deo teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail.
Though Manjunath and Deo teaches the correction of an identified imbalance in a dataset of a ML model, including through a “human-in-the-loop,” the combination of Manjunath and Deo does not explicitly teach -
wherein selecting the feature includes receiving a selection of the feature from a user.
But Chari teaches -
wherein selecting the feature includes receiving a selection of the feature from a user (Chari ¶ 0029 teaches [i]n step 103, class labels of this small initial sample of the data are provided. According to an exemplary embodiment, the labels are provided by one or more domain experts (i.e., a person who is an expert in a particular area or topic) as is known in the art, e.g., by hand labeling the data (that is, hand labeling the training data includes receiving a selection of the feature from a user); notably, Chari ¶ 0057 teaches [a]n evaluation setup is now described. The data sets used to evaluate the sampling strategies span the range of parameters: Some are highly skewed [(that is, data bias) while others are balanced, some are multi-class while others are binary; Chari ¶ 0059 teaches measuring “data set balance,” in which [t]he balancedness of a data set is measured as a degree of how far the class distribution is from the uniform [(that is, an ideal)] class distribution).
Manjunath, Deo and Chari are from the same or similar field of endeavor. Manjunath teaches de-prejudicing Artificial Intelligence (AI) based anomaly detection. Deo teaches a device that identifies training data and scoring data for a model, and removes bias from the training data to generate unbiased training data. Chari teaches creating training sets for predictive modeling in which labels are acquired for the initial set of data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the combination of Manjunath and Deo pertaining to bias correction with the dataset user inputs of Chari.
The motivation to do so is to improve the creation of training sets for predictive modeling by improving the convergence of the class distributions to yield more balanced training sets. (Chari ¶ 0026).
Regarding claims 4, 11, and 17, the combination of Manjunath and Deo teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail. 
Though teaches the correction of an identified imbalance in a dataset of a ML model, the combination of Manjunath and Deo does not explicitly teach -
wherein identifying the distribution includes receiving an indication from a user which identifies the distribution.
But Chari teaches - 
wherein identifying the distribution includes receiving an indication from a user which identifies the distribution (Chari ¶ 0032 teaches a number of data points (samples) to be selected (draw) from each cluster is determined; Chari Fig. 6 teaches (Examiner annotations in text blocks):

    PNG
    media_image3.png
    623
    697
    media_image3.png
    Greyscale

Chari ¶ 0057 teaches an evaluation setup . . . that summarizes the size and class distribution of these data sets (that is, includes receiving an indication from a user which identifies the distribution)).
Manjunath, Deo and Chari are from the same or similar field of endeavor. Manjunath teaches de-prejudicing Artificial Intelligence (AI) based anomaly detection. Deo teaches a device that identifies training data and scoring data for a model, and removes bias from the training data to generate unbiased training data. Chari teaches creating training sets for predictive modeling in which labels are acquired for the initial set of data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the combination of Manjunath and Deo pertaining to bias correction with the dataset user inputs of Chari.
The motivation to do so is to improve the creation of training sets for predictive modeling by improving the convergence of the class distributions to yield more balanced training sets. (Chari ¶ 0026).
Response to Arguments
9.	Examiner has fully considered the Applicant’s arguments, and responds below.
10.	Applicant argues Manjunath does not teach the features of Applicant’s claims, in that Manjunath “discusses detecting bias in a model based on predetermined prejudicing variables. While this relates to detection of bias, it does not teach or suggest mitigating bias that has already been identified. Furthermore, other cited portions of Manjunath discuss de-prejudicing the AI model (e.g., paragraphs [0007] and [0018]). De-prejudicing the model implies complete removal of bias, and not mitigating bias as recited in claim 1. Thus, the cited portions fail to teach or suggest ‘mitigate a bias identified in the dataset.’” (Response at p. 7).
Examiner respectfully disagrees because Applicant appears to argue limitations not present in the claims. 
For example, Applicant argues the claim recites “mitigate a bias identified in the dataset,” where Manjunath does not teach the feature of “mitigation” but instead resorts to “deprejudicing.” The claims, however, merely recite “to mitigate a bias.” Moreover, a person having ordinary skill in the art as of the effective filing date of Applicant’s invention would understand that the plain meaning of “to mitigate” (that is, “to cause to become less harsh or hostile”2) covers to “deprejudice,” which also serves “to cause to become less harsh or hostile.” Notably as well, a “complete removal of bias” argued by Applicant would also be “to mitigate” because a “complete removal of bias” is “to cause to become less harsh or hostile.” (See MPEP § 2173.01).
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings. Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
11.	Applicant argues, with regarding to “identifying a distribution for the selected feature that mitigates the identified bias [(claim 1, line 10)]" is not taught by Manjunath, which “discusses identifying prejudice in a model, identifying proxy variables associated with prejudicing variables and removing or re-weighting the proxy variables. While the cited portion discusses removing or re-weighting one or more proxy variables, it does not teach or suggest ‘identifying a distribution . . . that mitigates the identified bias.’” (Response at p. 9).
Examiner respectfully disagrees because the cited prior art of Manjunath relies on Bayesian analysis, which is a statistical form of assigning distributions to parameters (that is, “Bayesian analysis” is identifying a distribution), as further clarified in detail in the rejections hereinabove. 
Also, it is the “distribution” that is the subject (or being solved) of the “selected feature” of “selecting a feature of the first dataset feature associated with the identified basis” is simply “a feature” of those features that are “associated with the identified bias.” The phrase “associated with” conveys a loose involvement with the objects sought to be further characterized, and are generally considered as weak affiliations to the object (for example, simply “involved” as contrasted with “committed”). Correspondingly, a skilled artisan understands such weak characterizations to correspond with a more generous “broadest reasonable interpretation” attributable to claim terms. See, e.g., NetApp, Inc. v. KOM Software, Inc., IPR2019-00606 (PTAB 23 Sep 2020).
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings. Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
12.	Applicant argues that the “the cited references fail to teach or suggest ‘generating a second dataset from the first dataset . . . the second dataset having the identified distribution for the selected feature’” because the “cited paragraph [of Manjunath] discusses de-prejudicing the training data by removing any bias or residual bias and mentions excluding the data that relates to the bias. This suggests removing any data that may be causing bias. In contrast, the claim recites identifying a distribution that mitigates bias and then generating a second dataset such that the second dataset has the identified distribution. Removing any bias or residual bias is not the same as creating a dataset that has a specific identified distribution.” (Response at pp. 8-9).
Examiner respectfully disagrees. Initially, with respect to the language of “to mitigate,” Applicant’s Specification recites that “the input dataset may be trimmed to select a subset of the dataset that represents a more balanced distribution [(that is, “to mitigate”)].” (Specification ¶ 0042; see also Specification ¶ 0060). The plain meaning of “to mitigate” covers trimming or Applicant’s argument that Manjunath engages in “deprejudicing . . . [for] excluding the data that relates to the bias.” This plain meaning of “to mitigate” is not inconsistent with the Specification. With regard to the claims, “the second dataset being smaller than the first dataset . . . .” Accordingly, the plain meaning of “to mitigate” covers “excluding the data that relates to the bias” asserted by Applicant to Manjunath.
Also, Applicant appears to argue limitations not present in the claims. For example, Applicant argues “[r]emoving any bias or residual bias [of Manjunath] is not the same as creating a dataset that has a specific identified distribution [of the claims].” But the claims merely recite “generating a second dataset from the first dataset . . . , the second dataset being smaller than the first dataset and the second dataset having the identified distribution for the selected feature.” Also, the claim recites, for the “distribution,” the “identifying a distribution . . . that mitigates the identified bias.” The element “for the selected feature” is one “associated with the identified bias,” which on a relational basis be, per Applicant’s example, a gender attribute categorized by female, male, and non-binary categories, (See Specification ¶ 0040), for “identifying a distribution for the selected feature.” Accordingly, the BRI of the limitation “identifying a distribution for the selected feature that mitigates the identified bias” covers simply selecting one of the features, with the distribution being one that mitigates the identified basis.
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings. Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
13.	Applicant argues that Chair does not teach “wherein selecting the feature includes receiving a selection of the feature from a user” because “[t]he cited paragraph [of Chari] discusses hand labeling of data. Labeling a dataset by domain experts to provide classifications for a dataset, however, is not the same as user selecting a feature of the dataset.” (Response at p. 9).
Examiner respectfully disagrees because Chari, which teaches techniques for creating training sets for predictive modeling, is relied upon for feature selection by “a user.” (see Chari, ¶ 0067 & Fig. 6), as further clarified in the rejections set out in detail above.
Also, Applicant appears to attack individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually, as is the case here with the cited prior art of Chari. MPEP § 2145.IV.
Conclusion
14.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Cortes et al., “Sample Selection Bias Correction Theory,” (2008)) teaches The sample bias correction technique commonly used in machine learning consists of reweighting the cost of an error on each training point of a biased sample to more closely reflect the unbiased distribution.
(Chouldechova et al., “The Frontiers of Fairness in Machine Learning,” (2018)) teaches [w]ith a few exceptions, the vast majority of work to date on fairness in machine learning has focused on the task of batch classification. At a high level, this literature has focused on two main families of definitions: statistical notions of fairness and individual notions of fairness.
(US Published Application 20200184423 to McEnroe et al.) teaches indication of unintentional bias may be identified and mitigated in subsequent document evaluations performed by the machine learning model.
(US Published Application 20200226489 to Li et al.) teaches a computing system generates debiased training data for fairness-aware predictive models to facilitate online resource access.
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Bayesian” is defined as : being, relating to, or involving statistical methods that assign probabilities or distributions to . . . parameters (such as a population mean) based on experience or best guesses before experimentation and data collection and that apply Bayes' theorem to revise the probabilities and distributions after obtaining experimental data (<https://web.archive.org/web/20181228121014/https://www.merriam-webster.com/dictionary/Bayesian>).
        2 Merriam Webster, definition of “mitigate” (<https://web.archive.org/web/20190329114351/https://www.merriam-webster.com/dictionary/mitigate>)